      Case 2:17-cv-01429-TLN-AC Document 32 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                        SACRAMENTO DIVISION
 9

10

11   CHRISTOPHER LIPSEY, JR.,                           2:17-cv-01429-TLN-AC

12                                           Plaintiff, ORDER GRANTING PETITION FOR
                                                        APPOINTMENT OF GUARDIAN AD
13                  v.                                  LITEM

14
     M. KALIL, et al.,
15
                                          Defendants.
16

17

18         On August 31, 2020, Zakiya Jahan requested the court appoint her as guardian ad litem for

19   her father, defendant M. Khalil. ECF No. 30. Defendants state that Khalil is now medically

20   incapacitated and is not expected to improve for the duration of this action, and is accordingly,

21   unable to participate in his own defense. Id. ¶ 2. Zakiya Jahan is over the age of 18 and declares

22   that she is willing and competent to serve as guardian ad litem for her father. Id. ¶¶ 4, 5.

23         On September 31, 2020, plaintiff filed a statement of non-opposition. ECF No. 31.

24   Accordingly, the petition for an order appointing Zakiya Jahan as guardian ad litem for defendant

25   M. Khalil (ECF No. 30) is granted.

26   DATED: October 5, 2020

27

28
